oO Oo NS DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 3:19-cv-06223-BHS Document6 Filed 02/24/20 Page 1 of 7

THE HONORABLE BENJAMIN H. SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
AARON PAUL KHAMNOY, No. 3:19-cv-06223-BHS
Plaintiff, DEFENDANT NATIONAL
J } _ RAILROAD PASSENGER
}  CORPORATION’S ANSWER AND
NATIONAL RAILROAD PASSENGER) AFFIRMATIVE DEFENSES
CORPORATION d.b.a AMTRAK: and )
DOES ONE THROUGH FIFTY, y JURY DEMAND
)
Defendants. )
)

 

 

 

Defendant National Railroad Passenger Corporation (“Amtrak” or “Defendant”)

responds as follows to Plaintiff's Complaint (‘Complaint’).

ANSWER
1. PLAINTIFF’S IDENTIFICATION OF PARTIES

1.1 Amtrak lacks information sufficient to form a belief as to the truth or falsity of the
allegations of Paragraph 1.1 of the Complaint and therefore denies the same.

1.2 Amtrak admits that it is an interstate common carrier by rail and that it operates
the Amtrak Cascades train service between Seattle, Washington and Portland, Oregon. Except
as expressly admitted herein, Amtrak denies the allegations of Paragraph 1.2 of the Complaint.

1.3 Amtrak admits that the Washington and Oregon Departments of Transportation
contract with Amtrak to operate the Amtrak Cascades service. Except as expressly admitted

herein, Amtrak denies the allegations of Paragraph 1.3 for lack of information.

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S 1420 CIE AVENUE SUtr 5 4200
ANSWER AND AFFIRMATIVE DEFENSES - 1 P.O. BOX 91302
NO. 3:19-CV-06223-BHS SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0460/7937862.1

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:19-cv-06223-BHS Document 6 Filed 02/24/20 Page 2 of 7

1.4 Amtrak admits that Sound Transit owns the Lakewood subdivision. Except as
admitted herein, Amtrak denies the allegations of Paragraph 1.4 of the Complaint for lack of
information.

1.5 Amtrak lacks information sufficient to form a belief as to the truth or falsity of the
allegations of Paragraph 1.5 of the Complaint and therefore denies the same.

1.6 Amtrak lacks information sufficient to form a belief as to the truth or falsity of the
allegations of Paragraph 1.6 of the Complaint and therefore denies the same.

1.7. Amtrak denies the allegations of Paragraph 1.7 of the Complaint.

2. PLAINTIFF’S STATEMENT OF JURISDICTION AND VENUE

2.1 Amtrak re-alleges and incorporates all proceeding paragraphs contained in this
Answer as if set forth in full and at length herein.

2.2. Amtrak admits that jurisdiction is proper in this Court.

2.3 Amtrak admits that venue is proper in the Western District of Washington.

3. PLAINTIFF’S GENERAL ALLEGATIONS

3.1 Amtrak re-alleges and incorporates all proceeding paragraphs contained in this
Answer as if set forth in full and at length herein.

3.2 Amtrak admits that on December 18, 2017, Amtrak Cascades Train 501 service
originated in Seattle, Washington and was destined for stops in Washington and in Portland,
Oregon. Except as expressly admitted herein, Amtrak denies the allegations of Paragraph 3.2 of
the Complaint.

3.3 Amtrak admits that at approximately 7:33 a.m. on December 18, 2017, Amtrak
Cascades Train 501 was traveling on the Point Defiance Bypass section of the Lakewood
Subdivision, a section of trackage over which it has operating rights, and partially derailed.

Except as expressly admitted herein, Amtrak denies the allegations of Paragraph 3.3 of the

Complaint.

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S LANE POWELL Pc
ANSWER AND AFFIRMATIVE DEFENSES - 2 ee ONO
NO. 3:19-CV-06223-BHS SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0460/7937862.1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:19-cv-06223-BHS Document 6 Filed 02/24/20 Page 3 of 7

3.4 Amtrak denies the allegations of Paragraph 3.4 of the Complaint, except it admits
that Amtrak Cascades Train 501 was travelling in excess of the allowable speed at some point
prior to the derailment.

3.5 Amtrak denies the allegations of Paragraph 3.5 of the Complaint, except that it
admits that the engineers’ qualification process included a ten-question physical characteristics
test and that the conductors’ qualification process included a six-question physical characteristics
test.

3.6 Amtrak denies the allegations of Paragraph 3.6 of the Complaint, except that it
admits that the lead unit of the Amtrak Cascades trainset on December 18, 2017 was a Siemens
Charger locomotive.

3.7. Amtrak denies the allegations of Paragraph 3.7 of the Complaint.

3.8 Amtrak denies the allegations of Paragraph 3.8 of the Complaint.

3.9 Amtrak denies the allegations of Paragraph 3.9 of the Complaint.

3.10 Amtrak denies the allegations of Paragraph 3.10 of the Complaint.

3.11 Amtrak denies the allegations of Paragraph 3.11 of the Complaint.

3.12 Amtrak denies the allegations of Paragraph 3.12 of the Complaint for lack of
information, except that it admits Plaintiff Aaron Paul Khamnoy was a passenger on Amtrak
Cascades Train 501.

3.13 Amtrak lacks information sufficient to form a belief as to the truth or falsity of the
allegations of Paragraph 3.13 of the Complaint and therefore denies the same.

3.14 Amtrak lacks information sufficient to form a belief as to the truth or falsity of the
allegations of Paragraph 3.14 of the Complaint and therefore denies the same.

3.15 Amtrak lacks information sufficient to form a belief as to the truth or falsity of the
allegations of Paragraph 3.15 of the Complaint and therefore denies the same.

4, PLAINTIFF’S ALLEGED CAUSE OF ACTION
4.1 Amtrak re-alleges and incorporates all proceeding paragraphs contained in this

Answer as if set forth in full and at length herein.

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S +420 PIE VENUE SULT 5 4200
ANSWER AND AFFIRMATIVE DEFENSES - 3 P.O. BOX 91302
NO. 3:19-CV-06223-BHS SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0460/7937862.1

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:19-cv-06223-BHS Document 6 Filed 02/24/20 Page 4 of 7

42 Amtrak denies the allegations of Paragraph 4.2 of the Complaint, except that in
this civil action, Amtrak will not contest liability for compensatory damages proximately caused
by the derailment of Train 501 on December 18, 2017.

4.3. Amtrak denies the allegations of Paragraph 4.3 of the Complaint, except that in
this civil action, Amtrak will not contest liability for compensatory damages proximately caused
by the derailment of Train 501 on December 18, 2017.

6. PLAINTIFF’S PRAYER FOR RELIEF

Amtrak denies that Plaintiff is entitled to the relief sought in the Complaint, except that
in this civil action, Amtrak will not contest liability for compensatory damages proximately
caused by the derailment of Train 501 on December 18, 2017.

AFFIRMATIVE DEFENSES

By way of further answer and affirmative defenses to Plaintiff's Complaint, Amtrak
alleges as follows:

1. Any claim for punitive damages is barred by 49 U.S.C. § 28103.

2. Any claim for punitive damages is barred by the United States Constitution,
including, inter alia, the Due Process, Equal Protection and Excessive Fines Clauses, as well as
the Washington Constitution and applicable statutory provisions.

3. Plaintiff's award, if any, is controlled and limited by the applicable provisions of
49 U.S.C. § 28103.

4. To the extent certain expenses incurred by Plaintiff arising from the incident in
question have been paid by Amtrak, any recovery by Plaintiff should be reduced to the extent of
such payments pursuant to the doctrine of accord and satisfaction and set off.

5. Amtrak reserves the right to amend this answer and affirmative defenses to allege
additional defenses, add additional parties, and bring third-party claims, as may be identified

during the course of discovery and investigation.

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S 1400 Fenn ves Ont +5 4200
ANSWER AND AFFIRMATIVE DEFENSES - 4 P.O. BOX 91302
NO, 3:19-CV-06223-BHS SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0460/7937862.1

 
“SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:19-cv-06223-BHS Document 6 Filed 02/24/20 Page 5 of 7

PRAYER FOR RELIEF
WHEREFORE, having fully answered Plaintiff's Complaint and set forth its affirmative
defenses, Amtrak prays as follows:
1. That Amtrak be granted its costs, including reasonable attorneys’ fees, incurred
in defending this action; and
2. That the Court grant Amtrak such other relief as it deems just and equitable

under the circumstances.

DATED this 24th day of February 2020.

LANE POWELL Pc

By: s/ Tim D. Wackerbarth
Tim D. Wackerbarth, WSBA No. 13673
wackerbartht@lanepowell.com
Andrew G. Yates, WSBA No. 34239
yatesa@lanepowell.com .
Warren E. Babb, Jr., WSBA No. 13410
babbw@lanepowell.com

 

Attorneys for Defendant National Railroad
Passenger Corporation

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S LANE POWELL Pc
ANSWER AND AFFIRMATIVE DEFENSES - 5 eee BONBON
NO, 3:19-CV-06223-BHS SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0460/7937862.1

 
ao nN DD

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:19-cv-06223-BHS Document 6 Filed 02/24/20 Page 6 of 7

DEFENDANT’S JURY DEMAND
Pursuant to Federal Rule of Civil Procedure 38(b), Defendant National Railroad

Passenger Corporation (Amtrak) requests a jury trial by a jury of twelve in the above-referenced

matter.

DATED this 24th day of February 2020.

LANE POWELL Pc

By:_s/ Tim D. Wackerbarth
Tim D. Wackerbarth, WSBA No. 13673
wackerbartht@lanepowell.com
Andrew G. Yates, WSBA No. 34239
yatesa@lanepowell.com
Warren E. Babb, Jr., WSBA No. 13410
babbw@lanepowell.com

 

Attorneys for Defendant National Railroad
Passenger Corporation

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S LANE POWELL Pc
ANSWER AND AFFIRMATIVE DEFENSES - 6 eo WOX Ora
NO. 3:19-CV-06223-BHS SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0460/7937862.1

 
—

sD WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

Case 3:19-cv-06223-BHS Document 6 Filed 02/24/20 Page 7 of 7

CERTIFICATE OF SERVICE
I hereby certify that on February 24, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF System, which in turn automatically generated a Notice of
Electronic Filing (NEF) to all parties in the case who are registered users of the CM/ECF system.
The NEF for the foregoing specifically identifies recipients of electronic notice. I hereby certify

that the following document was sent to the following CM/ECF participant:

Joseph A. Grube

Karen Orehoski

Breneman Grube Orehoski, PLLC
1200 Fifth Avenue, Suite 625
Seattle, WA 98101-3118

E-Mail: joe@bgotrial.com
E-Mail: karen@bgotrial.com

Jongwon Yi

Law Offices of Jongwon Yi, LLC
6919 Lakewood Dr. W, Ste D2
Tacoma WA 98467

E-Mail: jy@jyilaw.com

Executed on the 24th day of February, 2020, at Seattle, Washington.

S/ Alisa R. Flabel

 

Alisa R. Flabel, Legal Assistant

DEFENDANT NATIONAL RAILROAD PASSENGER CORPORATION'S LANE POWELL ?c
ANSWER AND AFFIRMATIVE DEFENSES - 7 eT O MON OID
NO. 3:19-CV-06223-BHS SEATTLE, WA 98111-9402

206.223.7000 FAX: 206.223.7107
019188.0460/7937862.1

 
